Title: From George Washington to Benjamin Lincoln, 11 September 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Head Quarters 11th Sepr 1782sir
                        
                        I inclose to you, Copy of a Letter from the Day Judge Advocate.
                        If the Appointment of a Judge Advocate has not already been made, I wish it may be speedily attended to—Mr Edwards’s Duty, since the Resignation of Judge Lawrence, has been severe—& it may justly be deemed a Hardship for him to continue to discharge the Duty of the whole Depart. upon his present pay & Emoliments.Your Letters of the 2d & 3d of Septemr with their Enclosures, have been  recd, & will be attended to.Genl Knox informs me that he thinks he shall find a person here, who will be able to put the Emgravgupuon the two pieces to be presented to Count de Rochambeau,  if he should find himself disappointed, you will be informed, as soon as I am made acquainted with the Circumstance.
                            I am &c.
                        
                    